Citation Nr: 1420576	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 10 percent for left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to August 1996 and from March 2001 to September 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2012, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's prior remand addressed the Veteran's claim for a rating in excess of 10 percent for bilateral pes planus.  In a February 2013 rating decision, the RO awarded the Veteran a 50 percent rating for bilateral pes planus, effective the date of the Veteran's filing of the claim for increase.  A 50 percent rating is the maximum possible rating for bilateral pes planus.  Thus, the February 2013 rating decision resulted in a total grant of benefits sought regarding the Veteran's bilateral pes planus claim.


FINDINGS OF FACT

1.  The Veteran's service-connected left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy is manifested by pain, stiffness and degenerative arthritis, but not by loss of function that equates to a moderately severe foot injury, even taking into account subjective complaints of pain.

2.  The maximum schedular rating assignable for unilateral hallux valgus is 10 percent; the Veteran's left hallux valgus symptomatology is adequately addressed by this rating.  

CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for service-connected left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5003-5280 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided to the Veteran in a January 2009 letter.

As for the duty to assist, the Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the February 2013 supplemental statement of the case (SSOC) erroneously lists Nashville VAMC records from September 2009 to November 2012.  While updated Nashville VAMC records were added to the Veteran's electronic Virtual VA paperless claims file in November 2012, the actual records are comprised of treatment from May 2008 to May 2011.  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Pursuant to the Board's November 2012 remand, the case was remanded to obtain a new VA examination.  A VA foot examination was conducted in December 2012.  Taken together, the Veteran's January 2009 and December 2012 VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disability, addressed relevant evidence and provided medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy due to left foot pain that increases with prolonged standing, walking and use.  See, e.g., Veteran's Informal Hearing Presentation, October 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that staged ratings for the Veteran's hallux valgus condition are not warranted.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a May 2007 rating decision, service connection was granted and an initial 10 percent rating assigned for left foot hallux valgus with degenerative changes, status post left bunionectomy, effective September 30, 2006.  In December 2008, the Veteran filed his current claim for an increase rating.  In the February 2009 rating action on appeal, the disability rating was continued at 10 percent disabling.

The Veteran is separately evaluated for his service-connected bilateral pes planus and manifestations of that disability will be not be considered in evaluating the left foot hallux valgus.  See 38 C.F.R. § 4.14.  Historically, the Veteran's left foot hallux valgus has been evaluated under Diagnostic Code (DC) 5003-5280.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is hallux valgus under DC 5280.  The Board will consider all appropriate diagnostic codes.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

Foot disabilities may also be rated under DCs 5276, 5277, 5278, 5279, 5281, 5282, 5283, and 5284, when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.  Under DC 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under DCs 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  DC 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under DC 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 

The evidence of record shows that the Veteran's left foot hallux valgus does not warrant assignment of a rating in excess of 10 percent.  

At the outset, the Board notes that it has considered all applicable criteria for rating the feet in order to assign a higher rating.  There is no evidence of claw foot (DC 5278), or malunion of or nonunion of the tarsal or metatarsal bones (DC 5283).  See 38 C.F.R. § 4.71a.  The Veteran is already receiving the maximum provided under DC 5276 for bilateral pes planus and the other diagnostic codes that deal with feet.  See 38 C.F.R. § 4.71a, DCs 5277, 5279, 5280, 5281, and 5282.  Thus, the only remaining consideration is a possible higher rating for foot injuries under DC 5284.  Id.

In October 2008, the Veteran underwent surgical debridement of the left metatarso-phalangeal joint.  Post-surgery, range of motion was noted to be unrestricted but painful on full dorsiflexion.  See Nashville VAMC, Podiatry Post Op, October 2008.  VAMC treatment records show intermittent complaints of pain following this surgery.  Additionally, the Veteran was noted to have findings consistent with hallux limitus/rigidus with pain in the left hallux at the first metatarso-phalangeal joint.  See Nashville VAMC, Podiatry Follow-Up, January 2009.  

On VA examination in January 2009, the Veteran reported that his left first toe pain has gotten progressively worse.  It was noted that the Veteran received partial pain relief from taking Ibuprofen 800mg.  The Veteran complained of pain, stiffness, fatigability, weakness and lack of endurance in his left foot.  He reported being able to stand for 15 to 30 minutes and being able to walk one to three miles. Examination of the left foot showed evidence of painful motion and tenderness.  At the first metatarso-phalangeal joint there was stiffness with less than 65 degrees of range of motion noted upon dorsiflexion and plantar flexion.  The Veteran's gait was normal and no assistive aids or devices were needed.  X-rays showed minimal arthritic changes of the first metatarso-phalangeal joint bilaterally, left greater than right.  The diagnosis was bilateral degenerative joint disease of the first metatarso-phalangeal joint with left hallux valgus.  The Veteran's foot conditions of pes planus and hallux valgus were found to have a mild effect on chores and recreation and a moderate effect on exercise and sports.

In June 2009, the Veteran underwent a hemi implant of the left big toe.  Post- surgery, the Veteran stated that his left big toe region was stiff.  Orthotics helped some and he could walk about half a mile and run about one block.  See Nashville VAMC, Podiatry Follow-Up, October 2009.  The assessment was well-healing arthroplasty with hemi implant left hallux, joint stiffness secondary to fibrosis, edema, and hallux elevates left.

An April 2010 treatment note relates that the Veteran had discomfort and stiffness along the metatarso-phalangeal joint of the left hallux.  He also had a throbbing pain along the distal-plantar of the left big toe.  Upon physical examination, decreased plantar flexion range of motion was noted along with decreased dorsiflexion of the left hallux to less than 10 degrees.  The assessment was well-healed arthroplasty with hemi implant left hallux, joint stiffness secondary, and hallux elevatus left.

A May 2011 podiatry clinic note found the Veteran having mild discomfort in the left big toe region with prolonged weight-bearing.  However, the Veteran was able to walk without much discomfort.  Decreased plantar flexion range of motion was noted, along with decreased dorsiflexion of the left hallux to less than 10 degrees.  The assessment was well-healed arthroplasty with hemi implant left hallux, mild joint stiffness secondary, and hallux elevatus left.

Pursuant to the Board remand, in December 2012, the Veteran underwent a second VA foot examination.  The Veteran reported constant pain in both feet averaging between 4 and 9 out of 10.  He was taking over the counter medications as needed, which did not alleviate the pain.  The Veteran's pain was worse with standing and walking.  The Veteran walked with an obvious antalgic gait but did not use any assistive devices.  The VA examiner found the Veteran's left hallux valgus had mild or moderate symptoms.  X-rays showed degenerative or traumatic arthritis in both feet.

Regarding his left big toe, the Veteran reports reduced flexibility, pain, stiffness and tenderness.  See Veteran's Informal Hearing Presentation, October 2011.  His symptoms increase with prolonged standing, walking and use.  Id.  He is unable to control his pain with Motrin and suffers from an abnormal gait.  See Veteran's VA Form 9, May 2011.  The Veteran is also unable to walk three miles.  See Veteran's Notice of Disagreement, July 2009.

Based on the above, an evaluation higher than 10 percent is not warranted for the Veteran's left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy.  The evidence reflects that the Veteran has complained of constant pain in his left big toe, which is worse with standing and walking and he can only walk about half a mile and run about one block.  Over the counter medications do not alleviate the Veteran's left foot pain.  As a result of his left hallux valgus, the Veteran has an antalgic gait.  Upon physical examination, there was evidence of painful motion and tenderness, with stiffness at the first metatarso-phalangeal joint with less than 65 degrees of range of motion noted upon dorsiflexion and plantar flexion.  X-rays document arthritis in the left foot.  The Veteran does not require the use of any assistive devices as a normal mode of locomotion.  Overall, the VA examiner found the Veteran's left hallux valgus condition is characterized by mild or moderate symptoms.  The Veteran is already evaluated at the maximum 10 percent for left hallux valgus.  The rating criteria reflect that the 10 percent rating is appropriate following surgical correction as undergone by the Veteran - the rating correctly describes his level of disability.  Accordingly, the Veteran's symptomatology does not warrant a disability rating greater than 10 percent for the hallux valgus of the left foot.  

The Board also finds that an increased rating is not warranted under DC 5284.  Disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe."  That term is not specifically defined by the regulation, but a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  For example, a 20 percent rating (which is the rating assignable under DC 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads (DC 5278); or where the one or two toes have been amputated with removal of the metatarsal head (DC 5171). 

Thus, the evidence of record is against a finding that the Veteran has symptoms which warrant an evaluation in excess of 10 percent for left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching the conclusion that a rating of 10 percent is appropriate, the Board finds that such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left foot.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5276.  In finding that higher ratings are not warranted, the Board considered the functional impairment, including limitation on daily activities and limitation of motion shown during this appeal.  Although the evidence shows the Veteran experiences pain, tenderness, stiffness and lack of endurance, the actual functional impairment shown by the pertinent medical findings discussed above indicate that the now assigned 10 percent rating is warranted.  In other words, there is no suggestion in the record that the Veteran's functional impairments are tantamount to criteria required for a rating in excess of 10 percent.

Extraschedular Consideration

The Veteran's left hallux valgus disability has been characterized by surgical history with pain, tenderness, stiffness and lack of endurance that impairs his ability to walk further than a half mile or run more than a block.  He also has an antalgic gait.  These factors are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left foot disability because the rating criteria reasonably describe his disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Total Rating for Compensation Based on Individual Unemployability

Total rating for compensation based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that during the appeal period the Veteran has worked full time for the Social Security Administration.  See VA Foot Examination, January 2009.  While there is evidence in the record that the Veteran's service-connected foot disabilities impact his capacity to work as they limit his ability to stand or walk, he has been gainfully employed during the appeal period.  See VA Foot Examination, December 2012.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Hence, further consideration of TDIU is not warranted. 


ORDER

A rating in excess of 10 percent for service-connected left foot hallux valgus/limitus with degenerative changes, status post left bunionectomy is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


